NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-3743
                                     ____________

                                 TAMARA ANTHONY,

                                                     Appellant

                                           v.

               DUFF & PHELPS CORPORATION; DUFF & PHELPS, LLC
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2-09-cv-03918)
                     District Judge: Honorable Paul S. Diamond
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 20, 2011

                 Before: HARDIMAN and ALDISERT, Circuit Judges
                             and RESTANI * Judge.

                                 (Filed: June 22, 2011)

                                     ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.


      *
        The Honorable Jane A. Restani, Judge of the United States Court of International
Trade, sitting by designation.
       Tamara Anthony appeals the District Court’s summary judgment on her Title VII

claim for national origin discrimination. We will affirm, essentially for the reasons stated

by the District Court in its careful and thorough opinion.

                                             I

       Because we write for the parties, we recount only the essential facts, and we do so

in the light most favorable to Anthony.

       Anthony worked as a real estate analyst at Duff & Phelps, LLC from September

2006 to June 2008. As a Russian emigrant, Anthony claimed that she was being singled

out for unfair treatment by her co-workers and supervisors. Specifically, Anthony

testified that one of her supervisors, Jay White, “constantly corrected” her pronunciation

of English words and another supervisor, John Corbett, assigned her low-billable hour

work “that nobody else seemed to want.” In contrast, Anthony claims her direct

supervisor, Paul Sipala, was a “fair and reasonable supervisor” who exhibited no obvious

bias against persons of Russian origin.

       In the spring of 2008, “as a result of the general economic downturn,” Duff &

Phelps, LLC “implemented Project Pearl, a nationwide reduction-in-force.” The

company directed Ross Prindle, the national manager of the real estate group, to terminate

one analyst position from the Philadelphia office. At the time, two real estate analysts

worked in Philadelphia: Anthony and an American-born college graduate, Robert

                                             2
Wasenius. Prindle had not met either candidate. Accordingly, he relied on the company’s

“utilization data”—measuring employee productivity and efficiency—to determine which

employee to fire. The data showed that “between January 1, 2007 and March 31, 2008,

[Anthony’s] overall utilization score was 10-15% lower per year than Wasenius’s score.”

       Prindle contacted Corbett to determine whether the employees’ utilization scores

“grossly mischaracterized the overall quality of their respective work performance.”

Corbett was unaware, during his conversation with Prindle, that the company was

planning to lay off workers. Believing that Prindle merely called to discuss the

employees’ annual performance reviews, Corbett noted the analysts’ “good qualities and

qualities that needed work.” Corbett made no mention of either candidate’s national

origin. Following this conversation, Prindle selected Anthony for termination and she

was officially notified of the company’s decision on June 9, 2008.

       Two months later, Anthony filed suit in the District Court for the Eastern District

of Pennsylvania, alleging national origin discrimination in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. The District Court entered summary

judgment against Anthony on August 12, 2010, holding that she could not make out a

prima facie case of discrimination. This timely appeal followed. 1




       1
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                             3
                                              II

         We review the District Court’s summary judgment de novo, and apply the same

standard as the District Court. Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir.

2010).

         The District Court found no “causal nexus” between Anthony’s membership in a

protected class and her termination. Anthony v. Duff & Phelps Corp., 2010 U.S. Dist.

LEXIS 83161, *18-19 (E.D. Pa. Aug. 12, 2010) (citing Sarullo v. U.S. Postal Serv., 352

F.3d 789, 798 (3d Cir. 2003)). The Court held that “it is counterintuitive to infer that

[Prindle] discriminated [against Anthony]” based on her national origin, because there is

no evidence that Prindle was aware of Anthony’s nationality at the time of her

termination. Id. at *16 (quoting Geraci v. Moody-Tottrup, Inc., 82 F.3d 578, 581 (3d Cir.

1996)).

         Anthony argues that because Prindle’s decision was based, in large part, on her

supervisors’ recommendations, a “causal nexus” exists between her supervisors’ anti-

Russian bias and Prindle’s ultimate determination. See Roebuck v. Drexel Univ., 852

F.2d 715, 727 (3d Cir. 1988) (“it plainly is permissible for a jury to conclude that an

evaluation at any level, if based on discrimination, influenced the decisionmaking

process”).

         The District Court rejected this argument, however, finding that Anthony failed to

point to any evidence showing that her “supervisors (Corbett, Sipala, or White) . . .

                                              4
influenced Prindle’s decision based upon an anti-Russian bias.” Anthony, 2010 U.S. Dist.

LEXIS 83161, at *17. Apart from Anthony’s allegations that Corbett assigned less

desirable work to her than he did to her co-workers, no evidence in the record shows that

Corbett was motivated by discriminatory animus, let alone that he allowed such animus to

infect his recommendations to Prindle. Rather, Corbett testified that he did not

recommend that Anthony be laid off, but rather spoke to Prindle about the employees’

2007 evaluations. In 2007, Anthony received an overall competency score of

“proficient”—the second lowest possible rating. 2 Like Anthony’s “utilization data,” this

score reflected Sipala’s objective analysis of Anthony’s performance. Thus, no evidence

in the record supports Anthony’s allegation that Corbett’s recommendation to Prindle was

tainted by discriminatory animus.

       Nor is there evidence that White’s alleged bias against persons of Russian origin

influenced Prindle’s decision to terminate Anthony. During his deposition, White

claimed that Prindle never contacted him to discuss Anthony’s performance.

Nevertheless, Anthony argues that a reasonable jury might find that White was part of the

decision making process, because Prindle claimed to speak to multiple “individuals,” but

only identified one person by name. We decline Anthony’s invitation to assume that one



       2
        Although Wasenius received an even lower score that year—“requires
development”—Sipala explained that this score is given to all employees in their first
year. In fact, Anthony received the same low rating during her first year at Duff &
Phelps, LLC.
                                             5
of the individuals with whom Prindle spoke was White. Such “unsupported assertions,

speculation, and conclusory allegations are insufficient to withstand a motion for

summary judgment.” Nelson v. DeVry, Inc., 2009 U.S. Dist. LEXIS 38161, *27-28 (E.D.

Pa. Apr. 23, 2009). Thus, we find no “causal link” between White’s alleged bias and

Prindle’s decision to terminate Anthony.

       As the District Court found, the record contains no evidence that Anthony’s

termination was based on anything other than the “utilization data” and her overall

competency score. Thus, the District Court did not err in holding that Anthony failed to

establish a prima facie case of discrimination. Accordingly, we will affirm the District

Court’s summary judgment. 3




       3
         Because we hold that Anthony failed to make out a prima facie case of
discrimination, we need not consider her assertion that the “economic” justification for
her layoff was pretextual. Moreover, where a plaintiff fails to make out a prima facie
case of discrimination under McDonnell-Douglas, “there is no basis to allow the plaintiff
to proceed on a mixed motive theory.” Sulit v. Fed. Reserve Bank of Phil., 2009 U.S.
Dist. LEXIS 77699, at *21 (E.D. Pa. Aug. 28, 2009).
                                             6